Citation Nr: 0010097	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-13 574	)	DATE
	)
	)                      

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to March 
1972, and from May 1972 to May 1975.  He is a combat veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied a claim for a disability 
evaluation in excess of 30 percent for PTSD.  The Montgomery, 
Alabama, RO notified the veteran of the December 1997 rating 
decision, and thereafter certified the present matter for 
appellate review.

A video conference hearing was held on February 24, 2000, 
here in Washington, D.C., with the Montgomery, Alabama, RO, 
before Jeff Martin, who is a Member of the Board and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  A 
transcript of the hearing has been associated with the file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has been objectively shown that the service-connected 
PTSD currently is productive of total occupational and social 
impairment in the veteran.  


CONCLUSION OF LAW

A total (100 percent) rating is warranted for the service-
connected PTSD. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Part 4, 
Diagnostic Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1999).

In the present case, the service-connected PTSD is currently 
rated as 30 percent disabling, and the veteran contends on 
appeal that he is entitled to a higher rating.  The question 
that has to be resolved at this time is, therefore, whether a 
schedular rating exceeding the current rating of 30 percent 
is indeed warranted for the service-connected PTSD.

The pertinent diagnostic code provides for a 30 percent 
rating when the PTSD is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (1999).

A 50 percent rating is warranted when the PTSD is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (1999).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411 (1999).

Finally, a 100 percent (total) rating is warranted when the 
service-connected mental disorder is productive of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411 (1999).

At the outset, the Board notes that the record reveals that 
the veteran is a combat veteran, who served during the 
Vietnam era in the Republic of Vietnam.

According to the report of a June 1997 VA PTSD examination, 
the veteran was a 49-year old individual who quit school in 
the eleventh grade, after which he was enlisted in the U.S. 
Army as an infantryman.  Regarding the events in the war 
zone, he said that he was involved in direct fighting with 
the enemy as an infantry soldier, that he participated in 
killing Vietnamese people and witnessed the dead bodies of 
many of them, and that he also witnessed the killing of 
fellow American soldiers, and was involved in their 
evacuation from the front line.  These experiences were 
stressful to him and he became scared, as he expected to be 
killed at any moment, which led him to become very 
aggressive, irritable and suffering from sleep disturbances.

After service, the veteran indicated that he obtained a BBA 
degree in Criminal Justice, and then joined the Department of 
Corrections in 1980, as a guardsman, or prison guard, a 
position that he still held.  In that job, he had seen 
inmates cutting themselves or others, and hanging themselves, 
events that triggered in his mind all the war experiences of 
Vietnam.  Currently, he suffered from nightmares, insomnia, 
and flashbacks.  He had become irritable, unable to relate to 
others, and had started hearing and seeing war zone voices 
and subjects.  He also suffered from nightmares, insomnia, 
flashbacks, a crying nature, inability to relate to others at 
home, work or society, and, as noted earlier, hallucinations 
related to events in the war zone.  On objective examination, 
the examiner noted that there had been exposure to traumatic 
events in the war zone and that, as a result, the veteran had 
an irritable mood, crying spells, nightmares, insomnia, 
flashbacks, inability to think appropriately, inability to 
concentrate, inability to relate to others at home and work, 
withdrawal, isolation, and stuttering.  The diagnoses were 
listed as follows:

Axis I:		Post traumatic stress 
disorder.
Axis II:	None.
Axis III:	Hypertension, status post 
burning and stiffness of left 
arm.
Axis IV:	Severe.
Axis V:	31-40 with some impairment in 
the reality testing/major 
impairment in several areas at 
work, family and social 
interactions with no friends 
and inability to relate to 
others, especially at work and 
home.

A VA Form 10-1000 in the record reveals an August 1997 
eleven-day admission triggered by an exacerbation of the 
veteran's PTSD.  According to this record, this was the first 
psychiatric admission for the veteran, who came to the mental 
hygiene clinic with complaints of nightmares, acting out at 
his dreams, flashbacks, and hearing voices commanding him to 
kill his daughter and supervisor, commands that the veteran 
had not obeyed.  The veteran admitted suicidal ideations and 
had an "euthymic" mood, but was tearful, had poor eye 
contact, and was crying during the interview.  Regarding the 
voices, he said that he had been hearing them for a long 
period of time.  He denied visual or tactile hallucinations, 
as well as any recent abuse of alcohol or illicit drugs.

The above report also shows that the veteran was initially 
admitted to a closed ward, as he was considered a potential 
danger to himself and others.  He was administered 
medication, and it was noted that he improved progressively 
while at the closed ward, becoming calmer and reporting 
better eating, sleeping and energy level pattern, with no 
suicidal or homicidal ideations any longer.  He was then 
given full privileges and moved to an open ward.  However, 
while he was on the open ward, he started feeling suspicious 
toward his wife, and started feeling like wanting to kill 
her.  He stopped being cooperative, not taking his 
medication, and not giving his vital signs, which prompted 
his being sent back to the closed ward for 72 hours, where it 
was noted that he improved, as he started once again taking 
his medication, giving his vital signs, taking his food, and 
interacting well with peers and staff.  He was given 
privileges again and moved to the open ward, where this time 
he continued to be cooperative and pleasant, denying any 
suicidal or homicidal ideations, in particular toward his 
wife and supervisor.  No delusions were elicited, and he was 
shortly thereafter discharged, with instructions to receive 
follow-up at the mental hygiene clinic.  Also, upon 
discharge, the following note was added to the VA Form 10-
1000:

The patient may resume pre-
hospitalization activities as tolerated.  
He is not to operate machinery.  His 
sickness could [a]ffect his performance 
at a job because of his delusions which 
could relapse at any time and make his 
performance deteriorated.

The veteran at this time is stable.  He 
is having the decisional capacity to 
handle his financial funds.

In October 1998, a VA psychologist wrote the following:

Veteran began group therapy on 4-2-98, 
and spent 12 wks. learning how to get in 
touch with feelings and not automatically 
numb out or get angry, which is how he 
has usually reacted since Vietn Nam.  Vet 
has also had to learn why his behavior is 
so different from people who do not have 
PTSD even if they were in the military.  
This Veteran did not understand why he 
isolates himself, can not tolerate 
crowds, has a hyper startle response, 
difficulty with authority figures or 
injustice, [is] unable to sleep at night 
but can go to sleep when the sun comes 
up, has nightmares, flashbacks, intrusive 
thoughts, problems with trust and 
intimacy, or maintaining relationships 
both social and industrial.  This Veteran 
is triggered by many stimuli in the 
normal daily environment such as smells, 
sounds, sights, even the weather, and 
once triggered he will begin to relive 
traumatic events these stimuli remind him 
of.  He has felt helpless to control 
this.

This veteran came to the Post Traumatic 
Stress Clinical Team asking for help with 
a disorder he has tried to deal with by 
himself all these years.  Veteran 
completed the Advanced EQ Group and 
learned to do Trauma Clearing and 
although he has expressed apprehension he 
has agreed to do whatever he has to too 
[sic] get some relief and peace in his 
life.  Veteran just began the Clearing 
Group and will continue to need no less 
than weekly therapy.

A[ssessment:]  PTSD with depressed 
features, socially and industrially 
impaired, prognosis is guarded.

According to an October 1997 letter from The Retirement 
Systems of Alabama, a veteran's application for disability 
retirement was approved by their medical board, with an 
effective date of November 1, 1997.

In a document titled Physician's Report of Disability, dated 
in December 1998, which was apparently produced to ensure 
continued eligibility to the state disability retirement 
benefits granted the year before, a private physician 
indicated that he had examined the veteran, whose complaints 
included anxiety, tension, insomnia, nightmares, flashbacks, 
depression, headaches and hypertension.  He listed the 
diagnoses warranted in this particular case as PTSD, 
hypertension and tinnitus, and said that, in his opinion, the 
veteran had a poor prognosis and that, by reason of the 
described conditions, he was totally incapacitated for 
further performance of duty, was likely to be incapacitated 
permanently and, therefore, should be retired.

The Board notes that the above private physician also filled 
out a similar document in December 1999, listing essentially 
the same symptomatology and expressing the same opinion that 
he offered a year before, regarding the veteran's prognosis 
and degree of incapacity.

According to a January 1998 "Notice of Award" from the 
Social Security Administration (SSA), the veteran "became 
disabled under our rules on October 25, 1997," and was found 
to be entitled to monthly disability benefits beginning in 
April 1998.  This document does not reveal the basis for this 
finding, but the Board is of the opinion that the veteran's 
own testimony at the recent videoconference hearing, to the 
effect that the grant was based on his PTSD, is credible, 
consistent with his medical history, and therefore sufficient 
for purposes of the present matter.

At the February 24, 2000, video conference hearing, the 
veteran said that his problems started prior to his 
discharge, when he would go to an emergency room and, upon 
being asked, he would say that he felt like he had a heart 
attack, but would then start to feel better, and would simply 
go back home.  It was not until he went to a VA "psyche 
doctor" that he understood what his problem was.  He said 
that his symptoms had historically included hearing things, 
seeing things in his sleep, feeling things jumping up out of 
bed in the middle of the night, smelling napalm or something 
like what was sprayed in the jungle in Vietnam, etc.  He also 
said that he was always hearing the guys that got shot around 
him hollering, and that he sometimes felt dangerous to 
himself.  He explained the many years that went by without 
medical help after service by saying that he just felt 
ashamed to admit that he was having problems, even though his 
mother kept insisting that he go and see a doctor.

At the video conference hearing, the veteran also said that 
the nightmares and flashbacks had gotten so bad that he now 
had to sleep with the light on, and that he sweated even with 
the air conditioner on.  He said that he was currently on 
medication and that the medication helped sometimes, but also 
produced side effects.  He recalled that he was hospitalized 
recently, in "the last part of the last year sometime," and 
indicated that he was drawing SSA benefits strictly due to 
his PTSD, and that he was also medically retired from his 
employment, due to his PTSD.  He explained that he had had 
too many problems on his job as a prison guard, as he was not 
able to concentrate and "things just started getting out of 
hand."  That job, which he held for about 19 years, was, 
however, the only job that he had felt he could hold because 
it was like "being in the war zone inside that prison."  He 
further indicated that he had no social life, "... 'cause I 
always like I feel in the war where I have to watch people.  
I think that I have to protect myself or something.  I'm 
always on guard, alert that something is gonna happen ... ."

As noted above, the veteran has been shown to be an 
intelligent, educated individual who, notwithstanding his 
traumatic experiences during combat in the Republic of 
Vietnam, which has reportedly triggered the above discussed 
PTSD symptomatology, completed a career in Criminal Justice 
and worked for many years in that field.  He avoided medical 
treatment for many years until only a few years ago, when he 
was finally diagnosed with PTSD, and started receiving mental 
health treatment for said disability.  The disability then 
aggravated to the point that he had to be hospitalized for 11 
days, and eventually had to retire, after having been found 
to be totally disabled by a physician, secondary to his 
multiple symptoms arising from the service-connected PTSD.  
His testimony is credible and, as noted earlier, his 
allegation that the SSA grant was based on his PTSD is 
consistent with his medical history.  While not all the 
symptoms required by Diagnostic Code 9411 for a total rating 
have been shown to be present in this case (such as grossly 
inappropriate behavior and memory loss), the veteran has 
nevertheless been found to be totally disabled, and there is 
indeed objective evidence in the record of his being 
suffering from persistent delusions or hallucinations, and of 
the existence of a persistent danger of hurting self or 
others.

In view of all of the above, and resolving any reasonable 
doubt in favor of the veteran, the Board finds that it has 
been shown that the service-connected PTSD currently is 
productive of total occupational and social impairment in the 
veteran.  Consequently, the Board concludes that a total (100 
percent) rating is warranted for the service-connected PTSD.


ORDER

A total rating is granted for the service-connected PTSD, 
this grant being subject to the laws and regulations 
applicable to the disbursement of VA funds.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

